Citation Nr: 1757089	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-37 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	George T. Sink, Sr., Esq.


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to July 1980 and from October 1990 to March 1991.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the RO in St. Paul, Minnesota.


FINDING OF FACT

In November 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's authorized representative submitted correspondence on November 21, 2017, indicating the Veteran wished to withdraw from appellate review his claim for an increased rating in excess of 70 percent for his service-connected PTSD.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.



ORDER

The appeal is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


